DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings are objected to because Fig. 1 labels the imaging apparatus with reference numeral 20 and the measurement apparatus with reference numeral 30.  As best understood and consistent with the other drawings and specification, the imaging apparatus should be 30 and the measurement apparatus should be 20.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 4, 8, 12, and 16 recites the limitation "the specific direction" in line 2 (claim 4) in line 3 (claims 8, 12, and 16).  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-6, 9-10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant-cited Yoneyama et al. (“Bridge Deflection Measurement Using Digital Image Correlation with Camera Movement Correction”; herein after “Yoneyama”).

Claim 1: Yoneyama teaches a measurement system comprising: 
	a measurement apparatus (CCD monochromatic camera, Fig. 3) that measures vibrations of an object (bridge, Fig. 1; specimen, Fig. 3); 
	an imaging apparatus (the measurement apparatus is an imaging apparatus, Fig. 3) that is able to capture an image of a preset reference face (the reference face is a fixed region/fixed reference region in the camera field of view.  Pg. 286, section 3.); and 

	a displacement calculation unit that calculates a displacement of the reference face based on time-series images of the reference face (the images must be taken over time in order to capture a change that is not instantaneous.  Fig 10. illustrates the scenario where a load is applied to a beam and images are taken as the loads are applied.  Fig. 13 shows an image taken when there is no traffic and an image when a bridge is passing.) output from the imaging apparatus (the specimen, Fig. 3, is photographed by the camera when: the specimen is in its original position, the specimen has been moved 1mm to the left and rotated 2 degrees, the camera moved 8mm to the right and rotated 0.6 degrees.  With these series of images taken in succession, the displacement of the reference face (the fixed regions) is determined.  This is shown also in Fig. 13 wherein a bridge is photographed with and without loading.); 
	a movement amount calculation unit that calculates an amount of movement of the measurement apparatus relative to the reference face, based on the displacement and preset imaging information regarding the imaging apparatus (the movement of the camera is known and its effect on the images is correlated in order to develop a method of removing the movement when it is unknown.  This technique is used in practice as seen in Figs. 13-14 wherein the deflection (Fig. 14) is corrected for camera movement thus the movement amount is calculated); and 
	a correction processing unit that corrects vibrations measured by the measurement apparatus, so as to be vibrations relative to the reference face, using the amount of movement (the amount of movement of the camera is removed from the image in order to determine an actual deformation/movement of the bridge (Fig. 1, Figs. 13-14) or specimen.
	Yoneyama fails to teach an imaging apparatus that is fixed to the measurement apparatus so as to be able to capture an image of a preset reference face. 
	However, the use of a second measurement/imaging apparatus to capture a fixed or stationary object is within the scope of a person having ordinary skill in the art.  If the object under observation is such that a fixed object is not within a field of view while effectively capturing the object under observation, then the use of a second measurement/imaging apparatus from the same position as the first apparatus will enable the second apparatus to focus on a fixed object from the same position (therefore under the same physical conditions) as the first measurement/imaging apparatus.  The first and 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use two cameras (one measurement apparatus and one imaging apparatus) in lieu of a single camera in order to effectively capture images of both an object under observation and a stationary object in the event that they are not able to be captured in the same frame. 

Claim 2: Yoneyama teaches the measurement system according to claim 1.  Yoneyama further teaches wherein the measurement apparatus measures vibrations of the object in a specific direction (Yoneyama measures deflection in the x and y directions). 
	Yoneyama fails to teach wherein the correction processing apparatus further comprises a direction specifying unit that specifies a positional relationship between the measurement apparatus and the imaging apparatus, and specifies a direction corresponding to the specific direction of the reference face on the time-series images, based on the specified positional relationship, and the correction processing unit corrects the amount of movement based on the direction corresponding to the specified specific direction, and corrects vibrations measured by the measurement apparatus, so as to be vibrations relative to the reference face, using the corrected amount of movement.
	However, it is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to use a single camera, as taught by Yoneyama, or a measurement apparatus and an imaging apparatus, as discussed with respect to previous claim 1.  Correcting the image to remove camera vibration and leave only the true object vibration requires determining the vibration and camera movement based on a known stationary object.  If the stationary object is such that it is in a position which orients the imaging apparatus in a direction that is different from the object under observation’s direction, it is within the scope of a person having ordinary skill in the art to correct the images accordingly.  I.e. if the imaging elements are 90° offset, or perpendicular, then the x-y coordinates will need to be adjusted so that the correction to the image is occurring in the correct direction in which the movement occurs. 


Claim 5: A correction processing apparatus for correcting a result of measurement performed by a measurement apparatus that measures vibrations of an object, the correction processing apparatus comprising: 
	a measurement apparatus (CCD monochromatic camera, Fig. 3) that measures vibrations of an object (bridge, Fig. 1; specimen, Fig. 3); 
	an imaging apparatus (the measurement apparatus is an imaging apparatus, Fig. 3) that is able to capture an image of a preset reference face (the reference face is a fixed region/fixed reference region in the camera field of view.  Pg. 286, section 3.); and 
	a correction processing apparatus, the correction processing apparatus comprising: 
	a displacement calculation unit that calculates a displacement of the reference face based on time-series images of the reference face (the images must be taken over time in order to capture a change that is not instantaneous.  Fig 10. illustrates the scenario where a load is applied to a beam and images are taken as the loads are applied.  Fig. 13 shows an image taken when there is no traffic and an image when a bridge is passing.) output from the imaging apparatus (the specimen, Fig. 3, is 
	a movement amount calculation unit that calculates an amount of movement of the measurement apparatus relative to the reference face, based on the displacement and preset imaging information regarding the imaging apparatus (the movement of the camera is known and its effect on the images is correlated in order to develop a method of removing the movement when it is unknown.  This technique is used in practice as seen in Figs. 13-14 wherein the deflection (Fig. 14) is corrected for camera movement thus the movement amount is calculated); and 
	a correction processing unit that corrects vibrations measured by the measurement apparatus, so as to be vibrations relative to the reference face, using the amount of movement (the amount of movement of the camera is removed from the image in order to determine an actual deformation/movement of the bridge (Fig. 1, Figs. 13-14) or specimen.
	Yoneyama fails to teach an imaging apparatus that is fixed to the measurement apparatus so as to be able to capture an image of a preset reference face. 
	However, the use of a second measurement/imaging apparatus to capture a fixed or stationary object is within the scope of a person having ordinary skill in the art.  If the object under observation is such that a fixed object is not within a field of view while effectively capturing the object under observation, then the use of a second measurement/imaging apparatus from the same position as the first apparatus will enable the second apparatus to focus on a fixed object from the same position (therefore under the same physical conditions) as the first measurement/imaging apparatus.  The first and second apparatus will have no displacement relative to one another thus the first and second apparatus will undergo the same movement which can be discerned from the stationary object in an image and the true displacement of the object under observation can be determined.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use two cameras (one measurement apparatus and one imaging apparatus) in 

Claim 6: Yoneyama teaches the correction processing apparatus according to claim 1.  Yoneyama further teaches wherein the measurement apparatus measures vibrations of the object in a specific direction (Yoneyama measures deflection in the x and y directions). 
	Yoneyama fails to teach wherein the correction processing apparatus further comprises a direction specifying unit that specifies a positional relationship between the measurement apparatus and the imaging apparatus, and specifies a direction corresponding to the specific direction of the reference face on the time-series images, based on the specified positional relationship, and the correction processing unit corrects the amount of movement based on the direction corresponding to the specified specific direction, and corrects vibrations measured by the measurement apparatus, so as to be vibrations relative to the reference face, using the corrected amount of movement.
	However, it is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to use a single camera, as taught by Yoneyama, or a measurement apparatus and an imaging apparatus, as discussed with respect to previous claim 5.  Correcting the image to remove camera vibration and leave only the true object vibration requires determining the vibration and camera movement based on a known stationary object.  If the stationary object is such that it is in a position which orients the imaging apparatus in a direction that is different from the object under observation’s direction, it is within the scope of a person having ordinary skill in the art to correct the images accordingly.  I.e. if the imaging elements are 90° offset, or perpendicular, then the x-y coordinates will need to be adjusted so that the correction to the image is occurring in the correct direction in which the movement occurs. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a measurement apparatus and an imaging apparatus, as discussed with respect to claim 5, and further to use a direction specifying unit that specifies a positional relationship between the measurement apparatus and the imaging apparatus (otherwise the gathered movements would not be able to correct an image to remove a movement amount [of the measurement apparatus]), 

Claim 9:  A correction processing method for correcting a result of measurement performed by a measurement apparatus (ccd camera, Fig. 3) that measures vibrations of an object, the correction processing method comprising: 
	calculating a displacement of a preset reference face based on time-series images of the reference face (the reference face is a fixed region/fixed reference region in the camera field of view.  Pg. 286, section 3.) output from an imaging apparatus (CCD monochromatic camera, Fig. 3) (the images must be taken over time in order to capture a change that is not instantaneous.  Fig 10. illustrates the scenario where a load is applied to a beam and images are taken as the loads are applied.  Fig. 13 shows an image taken when there is no traffic and an image when a bridge is passing.  The specimen, Fig. 3, is photographed by the camera when: the specimen is in its original position, the specimen has been moved 1mm to the left and rotated 2 degrees, the camera moved 8mm to the right and rotated 0.6 degrees.  With these series of images taken in succession, the displacement of the reference face (the fixed regions) is determined.  This is shown also in Fig. 13 wherein a bridge is photographed with and without loading.);
	 calculating an amount of movement of the measurement apparatus relative to the reference face, based on the displacement and preset imaging information regarding the imaging apparatus (the movement of the camera is known and its effect on the images is correlated in order to develop a method of removing the movement when it is unknown.  This technique is used in practice as seen in Figs. 13-14 wherein the deflection (Fig. 14) is corrected for camera movement thus the movement amount is 
	Yoneyama fails to teach that the imaging apparatus is fixed to the measurement apparatus so as to be able to capture an image of a preset reference face. 
	However, the use of a second measurement/imaging apparatus to capture a fixed or stationary object is within the scope of a person having ordinary skill in the art.  If the object under observation is such that a fixed object is not within a field of view while effectively capturing the object under observation, then the use of a second measurement/imaging apparatus from the same position as the first apparatus will enable the second apparatus to focus on a fixed object from the same position (therefore under the same physical conditions) as the first measurement/imaging apparatus.  The first and second apparatus will have no displacement relative to one another thus the first and second apparatus will undergo the same movement which can be discerned from the stationary object in an image and the true displacement of the object under observation can be determined.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use two cameras (one measurement apparatus and one imaging apparatus) in lieu of a single camera to carry out the method of claim 9 in order to effectively capture images of both an object under observation and a stationary object in the event that they are not able to be captured in the same frame.

Claim 10: Yoneyama teaches the correction processing method according to claim 9.  Yoneyama further teaches wherein the measurement apparatus measures vibrations of the object in a specific direction (Yoneyama measures deflection in the x and y directions). 
	Yoneyama fails to teach wherein the correction processing apparatus further comprises a direction specifying unit that specifies a positional relationship between the measurement apparatus and the imaging apparatus, and specifies a direction corresponding to the specific direction of the reference face on the time-series images, based on the specified positional relationship, and the correction 
	However, it is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to use a single camera, as taught by Yoneyama, or a measurement apparatus and an imaging apparatus, as discussed with respect to previous claim 9.  Correcting the image to remove camera vibration and leave only the true object vibration requires determining the vibration and camera movement based on a known stationary object.  If the stationary object is such that it is in a position which orients the imaging apparatus in a direction that is different from the object under observation’s direction, it is within the scope of a person having ordinary skill in the art to correct the images accordingly.  I.e. if the imaging elements are 90° offset, or perpendicular, then the x-y coordinates will need to be adjusted so that the correction to the image is occurring in the correct direction in which the movement occurs. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a measurement apparatus and an imaging apparatus, as discussed with respect to claim 9, and further to use a direction specifying unit that specifies a positional relationship between the measurement apparatus and the imaging apparatus (otherwise the gathered movements would not be able to correct an image to remove a movement amount [of the measurement apparatus]), and specifies a direction corresponding to the specific direction of the reference face on the time-series images (knowing how the measured movement of the imagining apparatus translates to the measurement apparatus), based on the specified positional relationship, and the correction processing unit corrects the amount of movement based on the direction corresponding to the specified specific direction, and corrects vibrations measured by the measurement apparatus, so as to be vibrations relative to the reference face, using the corrected amount of movement in order to appropriately translate the detected movement by the imaging apparatus as it is experienced by the measurement apparatus and remove the measurement apparatus’ influence on the vibration (deflection) measurement.  

Claim 13:  Yoneyama teaches a non-transitory computer-readable recording medium having recorded thereon a program for correcting a result of measurement performed by a measurement apparatus that measures vibrations of an object, using a computer (the process of digital image correlation is understood to be carried out via computer), the program including instructions that cause the computer to carry out: calculating a displacement of a preset reference face based on time-series images of the reference face (the reference face is a fixed region/fixed reference region in the camera field of view.  Pg. 286, section 3.) output from an imaging apparatus (CCD monochromatic camera, Fig. 3) (the images must be taken over time in order to capture a change that is not instantaneous.  Fig 10. illustrates the scenario where a load is applied to a beam and images are taken as the loads are applied.  Fig. 13 shows an image taken when there is no traffic and an image when a bridge is passing.  The specimen, Fig. 3, is photographed by the camera when: the specimen is in its original position, the specimen has been moved 1mm to the left and rotated 2 degrees, the camera moved 8mm to the right and rotated 0.6 degrees.  With these series of images taken in succession, the displacement of the reference face (the fixed regions) is determined.  This is shown also in Fig. 13 wherein a bridge is photographed with and without loading.);
	 calculating an amount of movement of the measurement apparatus relative to the reference face, based on the displacement and preset imaging information regarding the imaging apparatus (the movement of the camera is known and its effect on the images is correlated in order to develop a method of removing the movement when it is unknown.  This technique is used in practice as seen in Figs. 13-14 wherein the deflection (Fig. 14) is corrected for camera movement thus the movement amount is calculated); and correcting vibrations measured by the measurement apparatus, so as to be vibrations relative to the reference face, using the amount of movement (the amount of movement of the camera is removed from the image in order to determine an actual deformation/movement of the bridge (Fig. 1, Figs. 13-14) or specimen).	
	Yoneyama fails to teach that the imaging apparatus is fixed to the measurement apparatus so as to be able to capture an image of a preset reference face. 
	However, the use of a second measurement/imaging apparatus to capture a fixed or stationary object is within the scope of a person having ordinary skill in the art.  If the object under observation is 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use two cameras (one measurement apparatus and one imaging apparatus) in lieu of a single camera to carry out the method of claim 13 in order to effectively capture images of both an object under observation and a stationary object in the event that they are not able to be captured in the same frame.
	
Claim 14: Yoneyama teaches the correction processing method according to claim 13.  Yoneyama further teaches wherein the measurement apparatus measures vibrations of the object in a specific direction (Yoneyama measures deflection in the x and y directions). 
	Yoneyama fails to teach wherein the correction processing apparatus further comprises a direction specifying unit that specifies a positional relationship between the measurement apparatus and the imaging apparatus, and specifies a direction corresponding to the specific direction of the reference face on the time-series images, based on the specified positional relationship, and the correction processing unit corrects the amount of movement based on the direction corresponding to the specified specific direction, and corrects vibrations measured by the measurement apparatus, so as to be vibrations relative to the reference face, using the corrected amount of movement.
	However, it is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to use a single camera, as taught by Yoneyama, or a measurement apparatus and an imaging apparatus, as discussed with respect to previous claim 13.  Correcting the image to remove camera vibration and leave only the true object vibration requires determining the vibration and camera movement based on a known stationary object.  If the stationary object is such that it is in a position 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a measurement apparatus and an imaging apparatus, as discussed with respect to claim 13, and further to use a direction specifying unit that specifies a positional relationship between the measurement apparatus and the imaging apparatus (otherwise the gathered movements would not be able to correct an image to remove a movement amount [of the measurement apparatus]), and specifies a direction corresponding to the specific direction of the reference face on the time-series images (knowing how the measured movement of the imagining apparatus translates to the measurement apparatus), based on the specified positional relationship, and the correction processing unit corrects the amount of movement based on the direction corresponding to the specified specific direction, and corrects vibrations measured by the measurement apparatus, so as to be vibrations relative to the reference face, using the corrected amount of movement in order to appropriately translate the detected movement by the imaging apparatus as it is experienced by the measurement apparatus and remove the measurement apparatus’ influence on the vibration (deflection) measurement.

Claims 3-4, 7-8, 11-12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama in view of Imai (WO2017179535 herein after “Imai“).
Claim 3: Yoneyama teaches the device of claim 2, previous. Yoneyama fails to teach when the specific direction comprises at least a normal direction of a face where vibrations of the object are measured, and a normal of the face where vibrations of the object are measured and a normal of the reference face are orthogonal to each other, the direction specifying unit specifies a direction that is parallel with the reference face, as a direction corresponding to the normal direction of the face where vibrations of the object are measured.

	Imai teaches detection of structure movement in the x, y, and z (normal to the structure surface, depth) directions.  Imai teaches wherein the movement amount of a structure 20 is determined in three directions ([0041]-[0042], Fig. 6). These directions including x, y, and z (z being the out-of-plane direction/depth which is normal to the face of the structure being imaged by the image capture device 14).  The movement amount for the structure is calculated in all three directions by Imai ([0165]-[0166]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Yoneyama with that of Imai including a plurality of cameras/measurement apparatuses/imaging apparatuses in order to use the 2D deflection measurement to measure displacement in a third dimension which is normal to the face of the object under observation in order to have the most complete assessment of both camera and object movement and, ultimately, the best measurement of object deflection/vibration by removing the camera movement.

Claim 4, as best understood:  Yoneyama teaches the measurement system according to claim 1. Yoneyama fails to teach wherein the specific direction comprises three directions constituted by two directions that are orthogonal to each other on the face where vibrations of the object are measured, and the normal direction of the face where vibrations of the object are measured, and the movement amount calculation unit calculates the amount of movement for each of three directions respectively corresponding to the three directions.
	However, Imai teaches wherein the movement amount of a structure 20 is determined in three directions ([0041]-[0042], Fig. 6). These directions including x, y, and z (z being the out-of-plane direction/depth which is normal to the face of the structure being imaged).  The movement amount for the structure is calculated in all three directions by Imai ([0165]-[0166]). 


Claim 7: Yoneyama teaches the apparatus according to claim 6, previous. Yoneyama fails to teach when the specific direction comprises at least a normal direction of a face where vibrations of the object are measured, and a normal of the face where vibrations of the object are measured and a normal of the reference face are orthogonal to each other, the direction specifying unit specifies a direction that is parallel with the reference face, as a direction corresponding to the normal direction of the face where vibrations of the object are measured.
	However, the device of Yoneyama teaches deflection measurement in the x-y plane of the bridge or specimen.  In the event that an out-of-plane measurement is required (normal to the x-y plane of the bridge), then simply turning the camera 90° about the y-axis would provide a measurement in the y-z plane relative to the bridge. If the object under observation requires measurement in an out-of-plane direction, then simply duplicating the measurement device of Yoneyama will provide the ability to measure in the normal direction.
	Imai teaches detection of structure movement in the x, y, and z (normal to the structure surface, depth) directions.  Imai teaches wherein the movement amount of a structure 20 is determined in three directions ([0041]-[0042], Fig. 6). These directions including x, y, and z (z being the out-of-plane direction/depth which is normal to the face of the structure being imaged by the image capture device 14).  The movement amount for the structure is calculated in all three directions by Imai ([0165]-[0166]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Yoneyama with that of Imai including a plurality of cameras/measurement apparatuses/imaging apparatuses in order to use the 2D deflection measurement to measure displacement in a third dimension which is normal to the face of the object under observation in order to have the most complete assessment of both camera and object movement and, ultimately, the best measurement of object deflection/vibration by removing the camera movement.

Claim 8, as best understood: Yoneyama teaches the apparatus according to claim 5. Yoneyama fails to teach wherein the specific direction comprises three directions constituted by two directions that are orthogonal to each other on the face where vibrations of the object are measured, and the normal direction of the face where vibrations of the object are measured, and the movement amount calculation unit calculates the amount of movement for each of three directions respectively corresponding to the three directions.
	However, Imai teaches wherein the movement amount of a structure 20 is determined in three directions ([0041]-[0042], Fig. 6). These directions including x, y, and z (z being the out-of-plane direction/depth which is normal to the face of the structure being imaged).  The movement amount for the structure is calculated in all three directions by Imai ([0165]-[0166]). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to calculate the displacement of a structure in three directions including a direction normal to the surface of the object under observation in order to measure any object displacement/vibration in the normal direction. 

Claim 11: Yoneyama teaches the correction processing method according to claim 10, previous. Yoneyama fails to teach when the specific direction comprises at least a normal direction of a face where vibrations of the object are measured, and a normal of the face where vibrations of the object are measured and a normal of the reference face are orthogonal to each other, the direction specifying unit specifies a direction that is parallel with the reference face, as a direction corresponding to the normal direction of the face where vibrations of the object are measured.
	However, the device of Yoneyama teaches deflection measurement in the x-y plane of the bridge or specimen.  In the event that an out-of-plane measurement is required (normal to the x-y plane of the bridge), then simply turning the camera 90° about the y-axis would provide a measurement in the y-z plane relative to the bridge. If the object under observation requires measurement in an out-of-plane direction, then simply duplicating the measurement device of Yoneyama will provide the ability to measure in the normal direction.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Yoneyama with that of Imai including a plurality of cameras/measurement apparatuses/imaging apparatuses in order to use the 2D deflection measurement to measure displacement in a third dimension which is normal to the face of the object under observation in order to have the most complete assessment of both camera and object movement and, ultimately, the best measurement of object deflection/vibration by removing the camera movement.

Claim 12, as best understood: Yoneyama teaches the apparatus according to claim 9. Yoneyama fails to teach wherein the specific direction comprises three directions constituted by two directions that are orthogonal to each other on the face where vibrations of the object are measured, and the normal direction of the face where vibrations of the object are measured, and the movement amount calculation unit calculates the amount of movement for each of three directions respectively corresponding to the three directions.
	However, Imai teaches wherein the movement amount of a structure 20 is determined in three directions ([0041]-[0042], Fig. 6). These directions including x, y, and z (z being the out-of-plane direction/depth which is normal to the face of the structure being imaged).  The movement amount for the structure is calculated in all three directions by Imai ([0165]-[0166]). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to calculate the displacement of a structure in three directions including a direction normal to the surface of the object under observation in order to measure any object displacement/vibration in the normal direction. 

Claim 15: Yoneyama teaches the non-transitory computer readable recording medium of claim 14, previous. Yoneyama fails to teach when the specific direction comprises at least a normal direction of a face where vibrations of the object are measured, and a normal of the face where vibrations of the object are measured and a normal of the reference face are orthogonal to each other, the direction specifying unit specifies a direction that is parallel with the reference face, as a direction corresponding to the normal direction of the face where vibrations of the object are measured.
	However, the device of Yoneyama teaches deflection measurement in the x-y plane of the bridge or specimen.  In the event that an out-of-plane measurement is required (normal to the x-y plane of the bridge), then simply turning the camera 90° about the y-axis would provide a measurement in the y-z plane relative to the bridge. If the object under observation requires measurement in an out-of-plane direction, then simply duplicating the measurement device of Yoneyama will provide the ability to measure in the normal direction.
	Imai teaches detection of structure movement in the x, y, and z (normal to the structure surface, depth) directions.  Imai teaches wherein the movement amount of a structure 20 is determined in three directions ([0041]-[0042], Fig. 6). These directions including x, y, and z (z being the out-of-plane direction/depth which is normal to the face of the structure being imaged by the image capture device 14).  The movement amount for the structure is calculated in all three directions by Imai ([0165]-[0166]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Yoneyama with that of Imai including a plurality of cameras/measurement apparatuses/imaging apparatuses in order to use the 2D deflection measurement to measure displacement in a third dimension which is normal to the face of the object under observation in order to have the most complete assessment of both camera and object movement and, ultimately, the best measurement of object deflection/vibration by removing the camera movement.

Claim 16, as best understood: Yoneyama teaches the non-transitory computer readable recording medium according to claim 13. Yoneyama fails to teach wherein the specific direction comprises three directions constituted by two directions that are orthogonal to each other on the face where vibrations of the object are measured, and the normal direction of the face where vibrations of the 
	However, Imai teaches wherein the movement amount of a structure 20 is determined in three directions ([0041]-[0042], Fig. 6). These directions including x, y, and z (z being the out-of-plane direction/depth which is normal to the face of the structure being imaged).  The movement amount for the structure is calculated in all three directions by Imai ([0165]-[0166]). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to calculate the displacement of a structure in three directions including a direction normal to the surface of the object under observation in order to measure any object displacement/vibration in the normal direction. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CN111060136 (teaches a deflection measurement and correction method, device, and system).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        7/3/2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861